PER CURIAM.
Gwen Smith was convicted of a criminal offense. We hold that reversible error was committed because the court allowed Ms. Smith to be impeached by a written statement without making a finding that the statement was voluntarily given. The record does not support the state’s claim that such finding was implicitly made.
*1006We reverse and remand for a new trial upon authority of Nowlin v. State, 346 So.2d 1020, 1024 (Fla.1977).
REVERSED AND REMANDED.
HERSEY, C.J., and LETTS and WALDEN, JJ., concur.